--------------------------------------------------------------------------------

Exhibit 10.2
[Execution Version]
 
PLEDGE AND SECURITY AGREEMENT


THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, supplemented
or otherwise modified from time to time, the “Security Agreement”) is entered
into as of September 9, 2014 by and among PAR Technology Corporation, a Delaware
corporation, Ausable Solutions, Inc., a Delaware corporation, PAR Government
Systems Corporation, a New York corporation, PAR Springer-Miller Systems, a
Delaware corporation, Rome Research Corporation, a New York corporation,
Springer-Miller International, LLC, a Delaware limited liability company and
ParTech, Inc., a New York corporation (each a “Grantor”, and collectively, the
“Grantors”), and JPMorgan Chase Bank, N.A., (the “Lender”).
 
PRELIMINARY STATEMENT
 
The Grantors and the Lender are entering into a Credit Agreement dated as of
September 9, 2014 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Each Grantor is entering
into this Security Agreement in order to induce the Lender to enter into and
extend credit to the Grantors under the Credit Agreement and to secure the
Secured Obligations that it has agreed to guarantee pursuant to Article IX of
the Credit Agreement.
 
ACCORDINGLY, the Grantors and the Lender, on behalf of the Secured Parties,
hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1.               Terms Defined in Credit Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.
 
1.2.               Terms Defined in UCC. Terms defined in the UCC which are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.
 
1.3.               Definitions of Certain Terms Used Herein. As used in this
Security Agreement, in addition to the terms defined in the first paragraph
hereof and in the Preliminary Statement, the following terms shall have the
following meanings:
 
“Accounts” shall have the meaning set forth in Article 9 of the UCC.
 
“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.
 
“Assigned Contracts” means, collectively, all of the Grantors’ rights and
remedies under, and all moneys and claims for money due or to become due to the
Grantor under those contracts set forth on Exhibit J hereto, and any other
material contracts, and any and all amendments, supplements, extensions, and
renewals thereof including all rights and claims of the Grantors now or
hereafter existing: (a) under any insurance, indemnities, warranties, and
guarantees provided for or arising out of or in connection with any of the
foregoing agreements; (b) for any damages arising out of or for breach or
default under or in connection with any of the foregoing contracts; (c) to all
other amounts from time to time paid or payable under or in connection with any
of the foregoing agreements; or (d) to exercise or enforce any and all
covenants, remedies, powers and privileges thereunder.
 

--------------------------------------------------------------------------------

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.
 
“Closing Date” means the date of the Credit Agreement.
 
“Collateral” shall have the meaning set forth in Article II.
 
“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance satisfactory to the Lender, between the Lender and any third
party (including any bailee, consignee, customs broker, or other similar Person)
in possession of any Collateral or any landlord of any real property where any
Collateral is located, as such landlord waiver or other agreement may be
amended, restated, supplemented or otherwise modified from time to time.
 
“Collateral Deposit Account” shall have the meaning set forth in Section 7.1(a).
 
“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the Lender
with respect to the Collateral pursuant to any Loan Document.
 
“Collection Account” shall have the meaning set forth in Section 7.1(b).
 
“Commercial Tort Claims” means all commercial tort claims of the Grantors,
including each commercial tort claim specifically described on Exhibit K.
 
“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
 
“Copyright Agreement” means the Copyright Security Agreement, dated as of
September 9, 2014, among the Grantors and the Lender.
 
“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Lender, among any Loan Party, a banking institution holding
such Loan Party’s funds, and the Lender with respect to collection and control
of all deposits and balances held in a deposit account maintained by such Loan
Party with such banking institution.
 
“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.
 
2

--------------------------------------------------------------------------------

“Documents” shall have the meaning set forth in Article 9 of the UCC.
 
“Equipment” shall have the meaning set forth in Article 9 of the UCC.
 
“Event of Default” means an event described in Section 5.1.
 
“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
 
“Fixtures” shall have the meaning set forth in Article 9 of the UCC.
 
“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.
 
“Goods” shall have the meaning set forth in Article 9 of the UCC.
 
“Instruments” shall have the meaning set forth in Article 9 of the UCC.
 
“Inventory” shall have the meaning set forth in Article 9 of the UCC.
 
“Investment Property” shall have the meaning set forth in Article 9 of the UCC.
 
“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.
 
“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.
 
“Lock Boxes” shall have the meaning set forth in Section 7.1(a).
 
“Lock Box Agreements” shall have the meaning set forth in Section 7.1(a).
 
“Patent Agreement” means the Patent Security Agreement, dated as of September 9,
2014, among the Grantors and the Lender.
 
“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof; and (f)
all rights corresponding to any of the foregoing throughout the world.
 
“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the Lender
pursuant to this Security Agreement; provided, that, in no event shall Pledged
Collateral include more than 65% of any Grantor’s Equity Interests in any
Foreign Subsidiary.
 
3

--------------------------------------------------------------------------------

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.
 
“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.
 
“Security” shall have the meaning set forth in Article 8 of the UCC.
 
“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.
 
“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.
 
“Trademark Agreement” means the Trademark Security Agreement, dated as of
September 9, 2014, among the Grantors and the Lender.
 
“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.
 
“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
4

--------------------------------------------------------------------------------

ARTICLE II
GRANT OF SECURITY INTEREST
 
Each Grantor hereby pledges, assigns and grants to the Lender, on behalf of and
for the benefit of the Secured Parties, a security interest in all of its right,
title and interest in, to and under all personal property and other assets,
whether now owned by or owing to, or hereafter acquired by or arising in favor
of such Grantor (including under any trade name or derivations thereof), and
whether owned or consigned by or to, or leased from or to, such Grantor, and
regardless of where located (all of which will be collectively referred to as
the “Collateral”), including:
 

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Copyrights, Patents and Trademarks;

(iv) all Documents;

(v) all Equipment;

(vi) all Fixtures;

(vii) all General Intangibles;

(viii) all Goods;

(ix) all Instruments;

(x) all Inventory;

(xi) all Investment Property; except, that Collateral shall not include more
than 65% of any Grantor’s Equity Interests in any Foreign subsidiary;

(xii) all cash or cash equivalents;

(xiii) all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

(xiv) all Deposit Accounts with any bank or other financial institution;

(xv) all Commercial Tort Claims;

(xvi) all Assigned Contracts; and

(xvii) all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing; 

to secure the prompt and complete payment and performance of the Secured
Obligations. 
 
5

--------------------------------------------------------------------------------

ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Each Grantor represents and warrants to the Lender that:
 
3.1.               Title, Authorization, Validity, Enforceability, Perfection
and Priority. Such Grantor has good and valid rights in or the power to transfer
the Collateral and title to the Collateral with respect to which it has
purported to grant a security interest hereunder, free and clear of all Liens
except for Liens permitted under Section 4.1(e), and has full power and
authority to grant to the Lender the security interest in the Collateral
pursuant hereto. The execution and delivery by such Grantor of this Security
Agreement has been duly authorized by proper corporate proceedings of such
Grantor, and this Security Agreement constitutes a legal valid and binding
obligation of such Grantor and creates a security interest which is enforceable
against such Grantor in all Collateral it now owns or hereafter acquires,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. When financing statements have been filed in the appropriate offices
against such Grantor in the locations listed on Exhibit H, the Lender will have
a fully perfected first priority security interest in that Collateral of such
Grantor in which a security interest may be perfected by filing, subject only to
Liens permitted under Section 4.1(e).
 
3.2.               Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of such Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.
 
3.3.               Principal Location. Such Grantor’s mailing address, which
shall be its address for notices and other communications provided for herein
and the location of its place of business (if it has only one) or its chief
executive office (if it has more than one place of business), is disclosed in
Exhibit A; such Grantor has no other places of business except those set forth
in Exhibit A.
 
3.4.               Collateral Locations. All of such Grantor’s locations where
Collateral is located are listed on Exhibit A. All of said locations are owned
by such Grantor except for locations (i) which are leased by the Grantor as
lessee and designated in Part VII(b) of Exhibit A and (ii) at which Inventory is
held in a public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.
 
3.5.               Deposit Accounts. All of such Grantor’s Deposit Accounts are
listed on Exhibit B.
 
3.6.               Exact Names. Such Grantor’s name in which it has executed
this Security Agreement is the exact name as it appears in such Grantor’s
organizational documents, as amended, as filed with such Grantor’s jurisdiction
of organization. Such Grantor has not, during the past five years, been known by
or used any other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any acquisition.
 
3.7.               Letter-of-Credit Rights and Chattel Paper. Exhibit C lists
all Letter-of-Credit Rights and Chattel Paper of such Grantor. All action by
such Grantor necessary or desirable to protect and perfect the Lender’s Lien on
each item listed on Exhibit C (including the delivery of all originals and the
placement of a legend on all Chattel Paper as required hereunder) has been duly
taken. The Lender will have a fully perfected first priority security interest
in the Collateral listed on Exhibit C, subject only to Liens permitted under
Section 4.1(e).
 
6

--------------------------------------------------------------------------------

3.8.               Accounts and Chattel Paper.
 
(a)            The names of the obligors, amounts owing, due dates and other
information with respect to its Accounts and Chattel Paper are and will be
correctly stated in all records of such Grantor relating thereto and in all
invoices and Collateral Reports with respect thereto furnished to the Lender by
such Grantor from time to time. As of the time when each Account or each item of
Chattel Paper arises, such Grantor shall be deemed to have represented and
warranted that such Account or Chattel Paper, as the case may be, and all
records relating thereto, are genuine and in all respects what they purport to
be.
 
(b)            With respect to its Accounts, except as specifically disclosed on
the most recent Collateral Report, (i) all Accounts are Eligible Accounts; (ii)
all Accounts represent bona fide sales of Inventory or rendering of services to
Account Debtors in the ordinary course of such Grantor’s business and are not
evidenced by a judgment, Instrument or Chattel Paper; (iii) there are no
setoffs, claims or disputes existing or asserted with respect thereto and such
Grantor has not made any agreement with any Account Debtor for any extension of
time for the payment thereof, any compromise or settlement for less than the
full amount thereof, any release of any Account Debtor from liability therefor,
or any deduction therefrom except a discount or allowance allowed by such
Grantor in the ordinary course of its business for prompt payment and disclosed
to the Lender; (iv) to such Grantor’s knowledge, there are no facts, events or
occurrences which in any way impair the validity or enforceability thereof or
could reasonably be expected to reduce the amount payable thereunder as shown on
such Grantor’s books and records and any invoices, statements and Collateral
Reports with respect thereto; (v) such Grantor has not received any notice of
proceedings or actions which are threatened or pending against any Account
Debtor which might result in any adverse change in such Account Debtor’s
financial condition; and (vi) such Grantor has no knowledge that any Account
Debtor has become insolvent or is generally unable to pay its debts as they
become due.
 
(c)            In addition, with respect to all of its Accounts, (i) the amounts
shown on all invoices, statements and Collateral Reports with respect thereto
are actually and absolutely owing to such Grantor as indicated thereon and are
not in any way contingent; (ii) no payments have been or shall be made thereon
except payments immediately delivered to a Lock Box or a Collateral Deposit
Account as required pursuant to Section 7.1; and (iii) to such Grantor’s
knowledge, all Account Debtors have the capacity to contract.
 
3.9.              Inventory. With respect to any of its Inventory scheduled or
listed on the most recent Collateral Report, (a) such Inventory (other than
Inventory in transit) is located at one of such Grantor’s locations set forth on
Exhibit A, (b) no Inventory (other than Inventory in transit) is now, or shall
at any time or times hereafter be stored at any other location except as
permitted by Section 4.1(g), (c) such Grantor has good, indefeasible and
merchantable title to such Inventory and such Inventory is not subject to any
Lien or security interest or document whatsoever except for Liens permitted
under Section 4.1(e), (d) except as specifically disclosed in the most recent
Collateral Report, such Inventory is Eligible Inventory of good and merchantable
quality, free from any defects, (e) such Inventory is not subject to any
licensing, patent, royalty, trademark, trade name or copyright agreements with
any third parties which would require any consent of any third party upon sale
or disposition of that Inventory or the payment of any monies to any third party
upon such sale or other disposition, (f) such Inventory has been produced in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder and (g) the completion of
manufacture, sale or other disposition of such Inventory by the Lender following
an Event of Default shall not require the consent of any Person and shall not
constitute a breach or default under any contract or agreement to which such
Grantor is a party or to which such property is subject.
 
7

--------------------------------------------------------------------------------

3.10.            Intellectual Property. Such Grantor does not have any interest
in, or title to, any Patent, Trademark or Copyright except as set forth in
Exhibit D. This Security Agreement is effective to create a valid and continuing
Lien and, upon filing of (a) appropriate financing statements in the offices
listed on Exhibit H, (b) the Patent Agreement and Trademark Agreement in the
United States Patent and Trademark Office, and (c) the Copyright Agreement in
the United States Copyright Office, fully perfected first priority security
interests in favor of the Lender on such Grantor’s Patents, Trademarks and
Copyrights, such perfected security interests are enforceable as such as against
any and all creditors of and purchasers from such Grantor; and all action
necessary or desirable to protect and perfect the Lender’s Lien on such
Grantor’s Patents, Trademarks or Copyrights shall have been duly taken.
 
3.11.            Filing Requirements. None of its Equipment is covered by any
certificate of title, except for the vehicles described in Part I of Exhibit E.
None of the Collateral owned by it is of a type for which security interests or
liens may be perfected by filing under any federal statute except for (a) the
vehicles described in Part II of Exhibit E and (b) Patents, Trademarks and
Copyrights held by such Grantor and described in Exhibit D.
 
3.12.            No Financing Statements, Security Agreements. No financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated (by a filing authorized by the secured
party in respect thereof) naming such Grantor as debtor has been filed or is of
record in any jurisdiction except for financing statements or security
agreements (a) naming the Lender as the secured party and (b) in respect to
other Permitted Encumbrances.
 
3.13.            Pledged Collateral.
 
(a)            Exhibit G sets forth a complete and accurate list of all Pledged
Collateral owned by such Grantor. Such Grantor is the direct, sole beneficial
owner and sole holder of record of the Pledged Collateral listed on Exhibit G as
being owned by it, free and clear of any Liens, except for any Liens permitted
by Section 4.1(e). Such Grantor further represents and warrants that (i) all
Pledged Collateral owned by it constituting an Equity Interest has been (to the
extent such concepts are relevant with respect to such Pledged Collateral) duly
authorized, validly issued, are fully paid and non‑assessable, (ii) with respect
to any certificates delivered to the Lender representing an Equity Interest,
either such certificates are Securities as defined in Article 8 of the UCC as a
result of actions by the issuer or otherwise, or, if such certificates are not
Securities, such Grantor has so informed the Lender so that the Lender may take
steps to perfect its security interest therein as a General Intangible, (iii)
all such Pledged Collateral held by a securities intermediary is covered by a
control agreement among such Grantor, the securities intermediary and the Lender
pursuant to which the Lender has Control and (iv) all Pledged Collateral which
represents Indebtedness owed to such Grantor has been duly authorized,
authenticated or issued and delivered by the issuer of such Indebtedness, is the
legal, valid and binding obligation of such issuer and such issuer is not in
default thereunder.
8

--------------------------------------------------------------------------------

(b)            In addition, (i) none of the Pledged Collateral owned by it has
been issued or transferred in violation of the securities registration,
securities disclosure or similar laws of any jurisdiction to which such issuance
or transfer may be subject, (ii) no options, warrants, calls or commitments of
any character whatsoever (A) exist relating to such Pledged Collateral or (B)
obligate the issuer of any Equity Interest included in the Pledged Collateral to
issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by such
Grantor, or for the exercise by the Lender of the voting or other rights
provided for in this Security Agreement or for the remedies in respect of the
Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.
 
(c)            Except as set forth in Exhibit G, such Grantor owns 100% of the
issued and outstanding Equity Interests which constitute Pledged Collateral
owned by it and none of the Pledged Collateral which represents Indebtedness
owed to such Grantor is subordinated in right of payment to other Indebtedness
or subject to the terms of an indenture.
 
ARTICLE IV
COVENANTS
 
From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:
 
4.1.               General.
 
(a)            Collateral Records. Such Grantor will maintain complete and
accurate books and records with respect to the Collateral owned by it, and
furnish to the Lender, such reports relating to such Collateral as the Lender
shall from time to time request.
 
(b)            Authorization to File Financing Statements; Ratification. Such
Grantor hereby authorizes the Lender to file, and if requested will deliver to
the Lender, all financing statements and other documents and take such other
actions as may from time to time be requested by the Lender in order to maintain
a first perfected security interest in and, if applicable, Control of, the
Collateral owned by such Grantor. Any financing statement filed by the Lender
may be filed in any filing office in any UCC jurisdiction and may (i) indicate
such Grantor’s Collateral (1) as all assets of the Grantor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC of such jurisdiction, or (2) by
any other description which reasonably approximates the description contained in
this Security Agreement, and (ii) contain any other information required by part
5 of Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor, and (B) in the case of a financing statement
filed as a fixture filing or indicating such Grantor’s Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Such Grantor also agrees to furnish
any such information described in the foregoing sentence to the Lender promptly
upon request. Such Grantor also ratifies its authorization for the Lender to
have filed in any UCC jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.
 
9

--------------------------------------------------------------------------------

(c)            Further Assurances. Such Grantor will, if so requested by the
Lender, furnish to the Lender, as often as the Lender requests, statements and
schedules further identifying and describing the Collateral and such other
reports and information in connection with its Collateral as the Lender may
reasonably request, all in such detail as the Lender may specify. Such Grantor
also agrees to take any and all actions necessary to defend title to the
Collateral against all persons and to defend the security interest of the Lender
in its Collateral and the priority thereof against any Lien not expressly
permitted hereunder.
 
(d)            Disposition of Collateral. Such Grantor will not sell, lease or
otherwise dispose of the Collateral owned by it except for dispositions
specifically permitted pursuant to Section 6.05 of the Credit Agreement.
 
(e)            Liens. Such Grantor will not create, incur, or suffer to exist
any Lien on the Collateral owned by it except (i) the security interest created
by this Security Agreement, and (ii) other Permitted Encumbrances.
 
(f)            Other Financing Statements. Such Grantor will not authorize the
filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by it, except for financing statements (i)
naming the Lender as the secured party, and (ii) in respect to other Permitted
Encumbrances. Such Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of the Lender, subject to
such Grantor’s rights under Section 9-509(d)(2) of the UCC.
 
(g)            Locations. Such Grantor will not (i) maintain any Collateral
owned by it at any location other than those locations listed on Exhibit A, (ii)
otherwise change, or add to, such locations without the Lender’s prior written
consent as required by the Credit Agreement (and if the Lender gives such
consent, such Grantor will concurrently therewith obtain a Collateral Access
Agreement for each such location to the extent required by the Credit
Agreement), or (iii) change its principal place of business or chief executive
office from the location identified on Exhibit A, other than as permitted by the
Credit Agreement.
 
(h)            Compliance with Terms. Such Grantor will perform and comply with
all obligations in respect of the Collateral owned by it and all agreements to
which it is a party or by which it is bound relating to such Collateral.
 
10

--------------------------------------------------------------------------------

4.2.               Receivables.
 
(a)            Certain Agreements on Receivables. Such Grantor will not make or
agree to make any discount, credit, rebate or other reduction in the original
amount owing on a Receivable or accept in satisfaction of a Receivable less than
the original amount thereof, except that, prior to the occurrence of an Event of
Default, such Grantor may reduce the amount of Accounts arising from the sale of
Inventory or the providing of services in accordance with its present policies
and in the ordinary course of business.
 
(b)            Collection of Receivables. Except as otherwise provided in this
Security Agreement, such Grantor will collect and enforce, at such Grantor’s
sole expense, all amounts due or hereafter due to such Grantor under the
Receivables owned by it.
 
(c)            Delivery of Invoices. Such Grantor will deliver to the Lender
immediately upon its request duplicate invoices with respect to each Account
owned by it bearing such language of assignment as the Lender shall specify.
 
(d)            Disclosure of Counterclaims on Receivables. If (i) any discount,
credit or agreement to make a rebate or to otherwise reduce the amount owing on
a Receivable owned by such Grantor exists in an amount exceeding $25,000 with
regard to a single Account Debtor or (ii) if, to the knowledge of such Grantor,
any dispute, setoff, claim, counterclaim or defense exists or has been asserted
or threatened with respect to any such Receivable, such Grantor will promptly
disclose such fact to the Lender in writing. Such Grantor shall send the Lender
a copy of each credit memorandum in excess of $25,000 as soon as issued, and
such Grantor shall promptly report each credit memorandum and each of the facts
required to be disclosed to the Lender in accordance with this Section 4.2(d) on
the Borrowing Base Certificates submitted by it.  All disclosures required to be
delivered by Grantors pursuant to this Section 6.2(d) shall be delivered
concurrently with the Borrowing Base Certificate delivered pursuant to Section
5.01 of the Credit Agreement.
 
(e)            Electronic Chattel Paper. Such Grantor shall take all steps
necessary to grant the Lender Control of all electronic chattel paper in
accordance with the UCC and all “transferable records” as defined in each of the
Uniform Electronic Transactions Act and the Electronic Signatures in Global and
National Commerce Act.
 
4.3.               Inventory and Equipment.
 
(a)            Maintenance of Goods. Such Grantor will do all things necessary
to maintain, preserve, protect and keep its Inventory and the Equipment in good
repair and working and saleable condition, except for damaged or defective goods
arising in the ordinary course of such Grantor’s business and except for
ordinary wear and tear in respect of the Equipment.
 
11

--------------------------------------------------------------------------------

(b)            Returned Inventory. If an Account Debtor returns any Inventory to
such Grantor when no Event of Default exists, then such Grantor shall promptly
determine the reason for such return and shall issue a credit memorandum to the
Account Debtor in the appropriate amount. Such Grantor shall immediately report
to the Lender any return involving an amount in excess of $25,000. Each such
report shall indicate the reasons for the returns and the locations and
condition of the returned Inventory. In the event any Account Debtor returns
Inventory to such Grantor when an Event of Default exists, such Grantor, upon
the request of the Lender, shall: (i) hold the returned Inventory in trust for
the Lender; (ii) segregate all returned Inventory from all of its other
property; (iii) dispose of the returned Inventory solely according to the
Lender’s written instructions; and (iv) not issue any credits or allowances with
respect thereto without the Lender’s prior written consent. All returned
Inventory shall be subject to the Lender’s Liens thereon. Whenever any Inventory
is returned, the related Account shall be deemed ineligible to the extent of the
amount owing by the Account Debtor with respect to such returned Inventory and
such returned Inventory shall not be Eligible Inventory.
 
(c)            Inventory Count; Perpetual Inventory System. Such Grantor will
conduct a physical count of its Inventory at least once per fiscal year, and
after and during the continuation of an Event of Default, at such other times as
the Lender requests. Such Grantor, at its own expense, shall deliver to the
Lender the results of each physical verification, which such Grantor has made,
or has caused any other Person to make on its behalf, of all or any portion of
its Inventory. Such Grantor will maintain a perpetual inventory reporting system
at all times.
 
(d)            Equipment. Such Grantor shall promptly inform the Lender of any
additions to or deletions from its Equipment which individually or in the
aggregate exceed $100,000 in any calendar year. Such Grantor shall not permit
any Equipment to become a fixture with respect to real property or to become an
accession with respect to other personal property with respect to which real or
personal property the Lender does not have a Lien. Such Grantor will not,
without the Lender’s prior written consent, alter or remove any identifying
symbol or number on any of such Grantor’s Equipment constituting Collateral.
 
(e)            Titled Vehicles. Such Grantor will give the Lender notice of its
acquisition of any vehicle covered by a certificate of title and deliver to the
Lender, upon request, the original of any vehicle title certificate and provide
and/or file all other documents or instruments necessary to have the Lien of the
Lender noted on any such certificate or with the appropriate state office.
 
4.4.               Delivery of Instruments, Securities, Chattel Paper and
Documents. Such Grantor will (a) deliver to the Lender immediately upon
execution of this Security Agreement the originals of all Chattel Paper,
Securities and Instruments constituting Collateral owned by it (if any then
exist), (b) hold in trust for the Lender upon receipt and immediately thereafter
deliver to the Lender any such Chattel Paper, Securities and Instruments
constituting Collateral, (c) upon the Lender’s request, deliver to the Lender
(and thereafter hold in trust for the Lender upon receipt and immediately
deliver to the Lender) any Document evidencing or constituting Collateral and
(d) promptly upon the Lender’s request, deliver to the Lender a duly executed
amendment to this Security Agreement, in the form of Exhibit I hereto (the
“Amendment”), pursuant to which such Grantor will pledge such additional
Collateral. Such Grantor hereby authorizes the Lender to attach each Amendment
to this Security Agreement and agrees that all additional Collateral owned by it
set forth in such Amendments shall be considered to be part of the Collateral.
 
12

--------------------------------------------------------------------------------

4.5.               Uncertificated Pledged Collateral. Such Grantor will permit
the Lender from time to time to cause the appropriate issuers (and, if held with
a securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral owned by it not represented by
certificates to mark their books and records with the numbers and face amounts
of all such uncertificated securities or other types of Pledged Collateral not
represented by certificates and all rollovers and replacements therefor to
reflect the Lien of the Lender granted pursuant to this Security Agreement. With
respect to any Pledged Collateral owned by it, such Grantor will take any
actions necessary to cause (a) the issuers of uncertificated securities which
are Pledged Collateral and (b) any securities intermediary which is the holder
of any such Pledged Collateral, to cause the Lender to have and retain Control
over such Pledged Collateral. Without limiting the foregoing, such Grantor will,
with respect to any such Pledged Collateral held with a securities intermediary,
cause such securities intermediary to enter into a control agreement with the
Lender, in form and substance satisfactory to the Lender, giving the Lender
Control.
 
4.6.               Pledged Collateral.
 
(a)                Changes in Capital Structure of Issuers. Such Grantor will
not (i) permit or suffer any issuer of an Equity Interest constituting Pledged
Collateral owned by it to dissolve, merge, liquidate, retire any of its Equity
Interests or other Instruments or Securities evidencing ownership, reduce its
capital, sell or encumber all or substantially all of its assets (except for
Permitted Encumbrances and sales of assets permitted pursuant to Section 4.1(d))
or merge or consolidate with any other entity, or (ii) vote any such Pledged
Collateral in favor of any of the foregoing.
 
(b)                Issuance of Additional Securities. Such Grantor will not
permit or suffer the issuer of an Equity Interest constituting Pledged
Collateral owned by it to issue additional Equity Interests, any right to
receive the same or any right to receive earnings, except to such Grantor.
 
(c)                Registration of Pledged Collateral. Such Grantor will permit
any registerable Pledged Collateral owned by it to be registered in the name of
the Lender or its nominee at any time at the option of the Lender.
 
13

--------------------------------------------------------------------------------

(d)                Exercise of Rights in Pledged Collateral.
 
(i)            Without in any way limiting the foregoing and subject to clause
(ii) below, such Grantor shall have the right to exercise all voting rights or
other rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan Document; provided however, that no vote or other right shall be exercised
or action taken which would have the effect of impairing the rights of the
Lender in respect of such Pledged Collateral.
 
(ii)            Such Grantor will permit the Lender or its nominee at any time
after the occurrence of an Event of Default and the acceleration of the
Obligations by Lender, without notice, to exercise all voting rights or other
rights relating to the Pledged Collateral owned by it, including, without
limitation, exchange, subscription or any other rights, privileges, or options
pertaining to any Equity Interest or Investment Property constituting such
Pledged Collateral as if it were the absolute owner thereof.
 
(iii)            Such Grantor shall be entitled to collect and receive for its
own use all cash dividends and interest paid in respect of the Pledged
Collateral owned by it to the extent not in violation of the Credit Agreement
other than any of the following distributions and payments (collectively
referred to as the “Excluded Payments”): (A) dividends and interest paid or
payable other than in cash in respect of such Pledged Collateral, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, any Pledged Collateral; (B) dividends and other
distributions paid or payable in cash in respect of such Pledged Collateral in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in capital of an issuer;
and (C) cash paid, payable or otherwise distributed, in respect of principal of,
or in redemption of, or in exchange for, such Pledged Collateral; provided
however, that until actually paid, all rights to such distributions shall remain
subject to the Lien created by this Security Agreement; and
 
(iv)            All Excluded Payments and all other distributions in respect of
any Pledged Collateral owned by such Grantor, whenever paid or made, shall be
delivered to the Lender to hold as Pledged Collateral and shall, if received by
such Grantor, be received in trust for the benefit of the Lender, be segregated
from the other property or funds of such Grantor, and be forthwith delivered to
the Lender as Pledged Collateral in the same form as so received (with any
necessary endorsement).
 
(e)                Interests in Limited Liability Companies and Limited
Partnerships. Each Grantor agrees that no ownership interests in a limited
liability company or a limited partnership which are included within the
Collateral owned by such Grantor shall at any time constitute a Security under
Article 8 of the UCC of the applicable jurisdiction.
 
14

--------------------------------------------------------------------------------

4.7.               Intellectual Property.
 
(a)                Such Grantor will use its best efforts to secure all consents
and approvals necessary or appropriate for the assignment to or benefit of the
Lender of any License held by such Grantor and to enforce the security interests
granted hereunder.
 
(b)                Such Grantor shall notify the Lender immediately if it knows
or has reason to know that any application or registration relating to any
Patent, Trademark or Copyright (now or hereafter existing) may become abandoned
or dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding such Grantor’s ownership of any Patent, Trademark
or Copyright, its right to register the same, or to keep and maintain the same.
 
(c)                Upon any filing, either directly or through any agent,
employee, licensee or designee, of an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency, such
Grantor shall provide Lender with prompt, but in any event within 60 days of any
such filing, written notice of such filing, and, upon request of the Lender,
such Grantor shall execute and deliver any and all security agreements as the
Lender may request to evidence the Lender’s first priority security interest on
such Patent, Trademark or Copyright, and the General Intangibles of such Grantor
relating thereto or represented thereby.
 
(d)                Such Grantor shall take all actions necessary or requested by
the Lender to maintain and pursue each application, to obtain the relevant
registration and to maintain the registration of each of its Patents, Trademarks
and Copyrights (now or hereafter existing), including the filing of applications
for renewal, affidavits of use, affidavits of noncontestability and opposition
and interference and cancellation proceedings, unless such Grantor shall
reasonably determine in good faith that such Patent, Trademark or Copyright is
not material or necessary to the conduct of such Grantor’s business.
 
(e)                Such Grantor shall, unless it shall reasonably determine that
such Patent, Trademark or Copyright is in no way material to the conduct of its
business or operations, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions as the Lender
shall deem appropriate under the circumstances to protect such Patent, Trademark
or Copyright. In the event that such Grantor institutes suit because any of its
Patents, Trademarks or Copyrights constituting Collateral is infringed upon, or
misappropriated or diluted by a third party, such Grantor shall comply with
Section 4.8.
 
4.8                Commercial Tort Claims. Such Grantor shall promptly, and in
any event within thirty (30) Business Days after the same is acquired by it,
notify the Lender of any commercial tort claim (as defined in the UCC) acquired
by it and, unless the Lender otherwise consents, such Grantor shall enter into
an amendment to this Security Agreement, in the form of Exhibit I hereto,
granting to Lender a first priority security interest in such commercial tort
claim.
 
15

--------------------------------------------------------------------------------

4.9.               Letter-of-Credit Rights. If such Grantor is or becomes the
beneficiary of a letter of credit, it shall promptly, and in any event within
two (2) Business Days after becoming a beneficiary, notify the Lender thereof
and cause the issuer and/or confirmation bank to (i) consent to the assignment
of any Letter-of-Credit Rights to the Lender and (ii) agree to direct all
payments thereunder to a Deposit Account at the Lender or subject to a Deposit
Account Control Agreement for application to the Secured Obligations, in
accordance with Section 2.17 of the Credit Agreement, all in form and substance
reasonably satisfactory to the Lender.
 
4.10.            Federal, State or Municipal Claims. Such Grantor will promptly
notify the Lender of any Collateral which constitutes a claim against the United
States government or any state or local government or any instrumentality or
agency thereof, the assignment of which claim is restricted by federal, state or
municipal law.

 
4.11.            No Interference. Such Grantor agrees that it will not interfere
with any right, power and remedy of the Lender provided for in this Security
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise, or the exercise or beginning of the exercise by the Lender of any one
or more of such rights, powers or remedies.
 
4.12.            Insurance.
 
(a)                In the event any Collateral is located in any area that has
been designated by the Federal Emergency Management Agency as a “Special Flood
Hazard Area”, such Grantor shall purchase and maintain flood insurance on such
Collateral (including any personal property which is located on any real
property leased by such Loan Party within a “Special Flood Hazard Area”). The
amount of flood insurance required by this Section shall be in an amount equal
to the lesser of the Commitment or the total replacement cost value of the
improvements.
 
(b)                All insurance policies required hereunder or under Section
5.10 of the Credit Agreement shall name the Lender as an additional insured or
as lender loss payee, as applicable, and shall contain lender loss payable
clauses or mortgagee clauses, through endorsements in form and substance
satisfactory to the Lender, which provide that: (i) all proceeds thereunder with
respect to any Collateral shall be payable to the Lender; (ii) no such insurance
shall be affected by any act or neglect of the insured or owner of the property
described in such policy; and (iii) such policy and lender loss payable or
mortgagee clauses may be canceled, amended, or terminated only upon at least
thirty (30) days prior written notice given to the Lender.
 
(c)                All premiums on any such insurance shall be paid when due by
such Grantor, and copies of the policies delivered to the Lender. If such
Grantor fails to obtain any insurance as required by this Section, the Lender
may obtain such insurance at the Grantors’ expense. By purchasing such
insurance, the Lender shall not be deemed to have waived any Default arising
from the Grantor’s failure to maintain such insurance or pay any premiums
therefor.
 
16

--------------------------------------------------------------------------------

4.13.            Collateral Access Agreements. Such Grantor shall use
commercially reasonable efforts to obtain a Collateral Access Agreement, from
the lessor of each leased property, mortgagee of owned property or bailee or
consignee with respect to any warehouse, processor or converter facility or
other location where Collateral is stored or located, which agreement or letter
shall provide access rights, contain a waiver or subordination of all Liens or
claims that the landlord, mortgagee, bailee or consignee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to the Lender. With respect to such locations or warehouse
space leased as of the Closing Date and thereafter, if the Lender has not
received a Collateral Access Agreement as of the Effective Date (or, if later,
as of the date such location is acquired or leased), such Grantor’s Eligible
Inventory at that location shall be excluded from the Borrowing Base subject to
such Reserves as may be established by the Lender in its Permitted Discretion.
After the Closing Date, no real property or warehouse space shall be leased by
such Grantor and no Inventory shall be shipped to a processor or converter under
arrangements established after the Closing Date, unless and until a satisfactory
Collateral Access Agreement shall first have been obtained with respect to such
location and if it has not been obtained, such Grantor’s Eligible Inventory at
that location shall be excluded from the Borrowing Base subject to the
establishment of Reserves acceptable to the Lender in its Permitted Discretion.
Such Grantor shall timely and fully pay and perform its obligations under all
leases and other agreements with respect to each leased location or third party
warehouse where any Collateral is or may be located.
 
4.14.            Deposit Account Control Agreements. Such Grantor will provide
to the Lender promptly upon the Lender’s request, a Deposit Account Control
Agreement duly executed on behalf of each financial institution holding a
deposit account of such Grantor as set forth in this Security Agreement;
provided that, the Lender may, in its discretion, defer delivery of any such
Deposit Account Control Agreement, establish a Reserve with respect to any
deposit account for which the Lender has not received such Deposit Account
Control Agreement, and require such Grantor to open and maintain a new deposit
account with a financial institution subject to a Deposit Account Control
Agreement.
 
4.15.            Change of Name or Location; Change of Fiscal Year. Such Grantor
shall not (a) change its name as it appears in official filings in the state of
its incorporation or organization, (b) change its chief executive office,
principal place of business, mailing address, corporate offices or warehouses or
locations at which Collateral is held or stored, or the location of its records
concerning the Collateral as set forth in this Security Agreement, (c) change
the type of entity that it is, (d) change its organization identification
number, if any, issued by its state of incorporation or other organization, or
(e) change its state of incorporation or organization, in each case, unless the
Lender shall have received at least thirty (30) days prior written notice of
such change and the Lender shall have acknowledged in writing that either (1)
such change will not adversely affect the validity, perfection or priority of
the Lender’s security interest in the Collateral, or (2) any reasonable action
requested by the Lender in connection therewith has been completed or taken
(including any action to continue the perfection of any Liens in favor of the
Lender in any Collateral), provided that, any new location shall be in the
continental U.S. Such Grantor shall not change its fiscal year which currently
ends on December 31.
 
17

--------------------------------------------------------------------------------

4.16            Assigned Contracts. Such Grantor will use its best efforts to
secure all consents and approvals necessary or appropriate for the assignment to
or for the benefit of the Lender of any Assigned Contract held by such Grantor
and to enforce the security interests granted hereunder. Such Grantor shall
fully perform all of its obligations under each of its Assigned Contracts, and
shall enforce all of its rights and remedies thereunder, in each case, as it
deems appropriate in its business judgment; provided however, that such Grantor
shall not take any action or fail to take any action with respect to its
Assigned Contracts which would cause the termination of an Assigned Contract.
Without limiting the generality of the foregoing, such Grantor shall take all
action necessary or appropriate to permit, and shall not take any action which
would have any materially adverse effect upon, the full enforcement of all
indemnification rights under its Assigned Contracts. Such Grantor shall notify
the Lender in writing, promptly after such Grantor becomes aware thereof, of any
event or fact which could give rise to a material claim by it for
indemnification under any of its Assigned Contracts, and shall diligently pursue
such right and report to the Lender on all further developments with respect
thereto. Such Grantor shall deposit into a Deposit Account at the Lender or
subject to a Deposit Account Control Agreement for application to the Secured
Obligations, in accordance with Section 2.17 of the Credit Agreement, all
amounts received by such Grantor as indemnification or otherwise pursuant to its
Assigned Contracts. If such Grantor shall fail after the Lender’s demand to
pursue diligently any right under its Assigned Contracts, or if an Event of
Default then exists, the Lender may directly enforce such right in its own or
such Grantor’s name and may enter into such settlements or other agreements with
respect thereto as the Lender shall determine. In any suit, proceeding or action
brought by the Lender under any Assigned Contract for any sum owing thereunder
or to enforce any provision thereof, such Grantor shall indemnify and hold the
Lender harmless from and against all expense, loss or damage suffered by reason
of any defense, setoff, counterclaims, recoupment, or reduction of liability
whatsoever of the obligor thereunder arising out of a breach by such Grantor of
any obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing from such Grantor to or in favor of such obligor or
its successors. All such obligations of such Grantor shall be and remain
enforceable only against such Grantor and shall not be enforceable against the
Lender or any other Secured Party. Notwithstanding any provision hereof to the
contrary, such Grantor shall at all times remain liable to observe and perform
all of its duties and obligations under its Assigned Contracts, and the Lender’s
exercise of any of their respective rights with respect to the Collateral shall
not release such Grantor from any of such duties and obligations. Neither the
Lender nor any other Secured Party shall be obligated to perform or fulfill any
of such Grantor’s duties or obligations under its Assigned Contracts or to make
any payment thereunder, or to make any inquiry as to the nature or sufficiency
of any payment or property received by it thereunder or the sufficiency of
performance by any party thereunder, or to present or file any claim, or to take
any action to collect or enforce any performance, any payment of any amounts, or
any delivery of any property.
 
18

--------------------------------------------------------------------------------

ARTICLE V
EVENTS OF DEFAULT AND REMEDIES
 
5.1.               Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default hereunder:
 
(a)                Any representation or warranty made by or on behalf of any
Grantor under or in connection with this Security Agreement shall be materially
false as of the date on which made.
 
(b)                Any Grantor shall fail to observe or perform any of the terms
or provisions of Article IV or Article VII.
 
(c)                Any Grantor shall fail to observe or perform any of the terms
or provisions of this Security Agreement (other than a breach which constitutes
an Event of Default under any other Section of this Article V) and such failure
shall continue unremedied for a period of ten (10) days after the earlier of
knowledge of such breach or notice thereof from the Lender.
 
(d)                The occurrence of any “Event of Default” under, and as
defined in, the Credit Agreement.
 
(e)                Any Equity Interest which is included within the Collateral
shall at any time constitute a Security or the issuer of any such Equity
Interest shall take any action to have such interests treated as a Security
unless (i) all certificates or other documents constituting such Security have
been delivered to the Lender and such Security is properly defined as such under
Article 8 of the UCC of the applicable jurisdiction, whether as a result of
actions by the issuer thereof or otherwise, or (ii) the Lender has entered into
a control agreement with the issuer of such Security or with a securities
intermediary relating to such Security and such Security is defined as such
under Article 8 of the UCC of the applicable jurisdiction, whether as a result
of actions by the issuer thereof or otherwise.
 
5.2.               Remedies.
 
(a)                Upon the occurrence of an Event of Default, the Lender may
exercise any or all of the following rights and remedies:
 
(i)            those rights and remedies provided in this Security Agreement,
the Credit Agreement, or any other Loan Document; provided that, this Section
5.2(a) shall not be understood to limit any rights or remedies available to the
Lender prior to an Event of Default;
 
(ii)            those rights and remedies available to a secured party under the
UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement;
 
(iii)            give notice of sole control or any other instruction under any
Deposit Account Control Agreement or and other control agreement with any
securities intermediary and take any action therein with respect to such
Collateral;
 
19

--------------------------------------------------------------------------------

(iv)            without notice (except as specifically provided in Section 8.1
or elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Lender may deem commercially reasonable; and
 
(v)            concurrently with written notice to the applicable Grantor,
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Collateral, exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, exercise the voting and all other rights as a
holder with respect thereto, to collect and receive all cash dividends,
interest, principal and other distributions made thereon and to otherwise act
with respect to the Pledged Collateral as though the Lender was the outright
owner thereof.
 
(b)                The Lender may comply with any applicable state or federal
law requirements in connection with a disposition of the Collateral and
compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.
 
(c)                The Lender shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Lender, the whole or any part of the
Collateral so sold, free of any right of equity redemption, which equity
redemption the Grantor hereby expressly releases.
 
(d)                Until the Lender is able to effect a sale, lease, or other
disposition of Collateral, the Lender shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or its value or for any other purpose deemed
appropriate by the Lender. The Lender may, if it so elects, seek the appointment
of a receiver or keeper to take possession of Collateral and to enforce any of
the Lender’s remedies, with respect to such appointment without prior notice or
hearing as to such appointment.
 
(e)                If, after the Credit Agreement has terminated by its terms
and all of the Obligations have been paid in full, there remain Swap Agreement
Obligations outstanding, the Lender may exercise the remedies provided in this
Section 5.2 upon the occurrence of any event which would allow or require the
termination or acceleration of any Swap Agreement Obligations pursuant to the
terms of the Swap Agreement.
 
(f)                 Notwithstanding the foregoing, the Lender shall not be
required to (i) make any demand upon, or pursue or exhaust any of its rights or
remedies against, any Grantor, any other obligor, guarantor, pledgor or any
other Person with respect to the payment of the Secured Obligations or to pursue
or exhaust any of its rights or remedies with respect to any Collateral therefor
or any direct or indirect guarantee thereof, (ii) marshal the Collateral or any
guarantee of the Secured Obligations or to resort to the Collateral or any such
guarantee in any particular order, or (iii) effect a public sale of any
Collateral.
 
20

--------------------------------------------------------------------------------

(g)                Each Grantor recognizes that the Lender may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause (a)
above. Each Grantor also acknowledges that any private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private. The Lender shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the applicable
Grantor and the issuer would agree to do so.
 
5.3.               Grantor’s Obligations upon Default. Upon the request of the
Lender after the occurrence of a Default, each Grantor will:
 
(a)                assemble and make available to the Lender the Collateral and
all books and records relating thereto at any place or places specified by the
Lender, whether at such Grantor’s premises or elsewhere;
 
(b)                permit the Lender, by the Lender’s representatives and
agents, to enter, occupy and use any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Collateral or the books and records
relating thereto, or both, to remove all or any part of the Collateral or the
books and records relating thereto, or both, and to conduct sales of the
Collateral, without any obligation to pay the Grantor for such use and
occupancy;
 
(c)                prepare and file, or cause an issuer of Pledged Collateral to
prepare and file, with the Securities and Exchange Commission or any other
applicable government agency, registration statements, a prospectus and such
other documentation in connection with the Pledged Collateral as the Lender may
request, all in form and substance satisfactory to the Lender, and furnish to
the Lender, or cause an issuer of Pledged Collateral to furnish to the Lender,
any information regarding the Pledged Collateral in such detail as the Lender
may specify;
 
(d)                take, or cause an issuer of Pledged Collateral to take, any
and all actions necessary to register or qualify the Pledged Collateral to
enable the Lender to consummate a public sale or other disposition of the
Pledged Collateral; and
 
(e)                at its own expense, cause the independent certified public
accountants then engaged by each Grantor to prepare and deliver to the Lender,
at any time, and from time to time, promptly upon the Lender’s request, the
following reports with respect to the applicable Grantor: (i) a reconciliation
of all Accounts; (ii) an aging of all Accounts; (iii) trial balances; and (iv) a
test verification of such Accounts.
 
21

--------------------------------------------------------------------------------

5.4.               Grant of Intellectual Property License. For the purpose of
enabling the Lender to exercise the rights and remedies under this Article V at
such time as the Lender shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby (a) grants to the Lender, for the benefit of
itself and the other Secured Parties, an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to any Grantor) to
use, license or sublicense any intellectual property rights now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (b) irrevocably agrees that the Lender may
sell any of such Grantor’s Inventory directly to any person, including without
limitation persons who have previously purchased the Grantor’s Inventory from
such Grantor and in connection with any such sale or other enforcement of the
Lender’s rights under this Security Agreement, may sell Inventory which bears
any Trademark owned by or licensed to such Grantor and any Inventory that is
covered by any Copyright owned by or licensed to such Grantor and the Lender may
finish any work in process and affix any Trademark owned by or licensed to such
Grantor and sell such Inventory as provided herein.
 
ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY
 
6.1.               Account Verification. The Lender may, at any time, in the
Lender’s own name, in the name of a nominee of the Lender, or in the name of any
Grantor communicate (by mail, telephone, facsimile or otherwise) with the
Account Debtors of such Grantor, parties to contracts with any such Grantor and
obligors in respect of Instruments of any such Grantor to verify with such
Persons, to the Lender’s satisfaction, the existence, amount, terms of, and any
other matter relating to, Accounts, Instruments, Chattel Paper, payment
intangibles and/or other Receivables.
 
6.2.               Authorization for Lender to Take Certain Action.
 
(a)                Each Grantor irrevocably authorizes the Lender at any time
and from time to time in the sole discretion of the Lender and appoints the
Lender as its attorney in fact (i) to execute on behalf of such Grantor as
debtor and to file financing statements necessary or desirable in the Lender’s
sole discretion to perfect and to maintain the perfection and priority of the
Lender’s security interest in the Collateral, (ii) to endorse and collect any
cash proceeds of the Collateral, (iii) to file a carbon, photographic or other
reproduction of this Security Agreement or any financing statement with respect
to the Collateral as a financing statement and to file any other financing
statement or amendment of a financing statement (which does not add new
collateral or add a debtor) in such offices as the Lender in its sole discretion
deems necessary or desirable to perfect and to maintain the perfection and
priority of the Lender’s security interest in the Collateral, (iv) to contact
and enter into one or more agreements with the issuers of uncertificated
securities which are Pledged Collateral or with securities intermediaries
holding Pledged Collateral as may be necessary or advisable to give the Lender
Control over such Pledged Collateral, (v) to apply the proceeds of any
Collateral received by the Lender to the Secured Obligations as provided in
Section 7.3, (vi) to discharge past due taxes, assessments, charges, fees or
Liens on the Collateral (except for such Liens that are Permitted Encumbrances),
(vii) to contact Account Debtors for any reason, (viii) from and after the
occurrence of an Event of Default, to demand payment or enforce payment of the
Receivables in the name of the Lender or such Grantor, (ix) to endorse any and
all checks, drafts, and other instruments for the payment of money relating to
the Receivables or to verify Receivables, (x) from and after the occurrence of
an Event of Default, to sign such Grantor’s name on any invoice or bill of
lading relating to the Receivables, drafts against any Account Debtor of the
Grantor, and assignments of Receivables, (xi) from and after the occurrence of
an Event of Default, to exercise all of such Grantor’s rights and remedies with
respect to the collection of the Receivables and any other Collateral, (xii)
from and after the occurrence of an Event of Default, to settle, adjust,
compromise, extend or renew the Receivables, (xiii) from and after the
occurrence of an Event of Default, to settle, adjust or compromise any legal
proceedings brought to collect Receivables, (xiv) to prepare, file and sign such
Grantor’s name on a proof of claim in bankruptcy or similar document against any
Account Debtor of such Grantor, (xv) to prepare, file and sign such Grantor’s
name on any notice of Lien, assignment or satisfaction of Lien or similar
document in connection with the Receivables, (xvi) from and after the occurrence
of an Event of Default, to change the address for delivery of mail addressed to
such Grantor to such address as the Lender may designate and to receive, open
and dispose of all mail addressed to such Grantor, and (xvi) to do all other
acts and things necessary to carry out this Security Agreement; and such Grantor
agrees to reimburse the Lender on demand for any payment made or any expense
incurred by the Lender in connection with any of the foregoing; provided that,
this authorization shall not relieve such Grantor of any of its obligations
under this Security Agreement or under the Credit Agreement.
 
22

--------------------------------------------------------------------------------

 (b)                All acts of said attorney or designee are hereby ratified
and approved. The powers conferred on the Lender, under this Section 6.2 are
solely to protect the Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Lender to exercise any such powers.
 
6.3.               Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND
APPOINTS THE LENDER AS ITS PROXY AND ATTORNEY‑IN‑FACT (AS SET FORTH IN SECTION
6.2 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE
ANY OF THE PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN
ADDITION TO THE RIGHT TO VOTE ANY OF THE PLEDGED COLLATERAL, THE APPOINTMENT OF
THE LENDER AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL
OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF ANY OF THE
PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN
CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT
SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY OF THE PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF THE PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE
OF A DEFAULT.
 
23

--------------------------------------------------------------------------------

6.4.               Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF
THE LENDER AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE LENDER NOR ANY OF ITS AFFILIATES, NOR ANY
OF ITS OR ITS AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT
SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL
DAMAGES.
ARTICLE VII
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS
 
7.1.               Collection of Receivables.
 
(a)                On or before the Closing Date, each Grantor shall (a) execute
and deliver to the Lender Deposit Account Control Agreements for each Deposit
Account maintained by such Grantor into which all cash, checks or other similar
payments relating to or constituting payments made in respect of Receivables
will be deposited (each, a “Collateral Deposit Account”), which Collateral
Deposit Accounts are identified as such on Exhibit B, and (b) establish lock box
service (the “Lock Boxes”) with the bank(s) set forth in Exhibit B, which Lock
Boxes shall be subject to irrevocable lockbox agreements in the form provided by
or otherwise acceptable to the Lender and shall be accompanied by an
acknowledgment by the bank where the Lock Box is located of the Lien of the
Lender granted hereunder and of irrevocable instructions to wire all amounts
collected therein to the Collection Account (each, a “Lock Box Agreement”).
After the Closing Date, each Grantor will comply with the terms of Section 7.2.
 
(b)                Each Grantor shall direct all of its Account Debtors to
forward payments directly to Lock Boxes subject to Lock Box Agreements. The
Lender shall have sole access to the Lock Boxes at all times and each Grantor
shall take all actions necessary to grant the Lender such sole access. At no
time shall any Grantor remove any item from a Lock Box or a Collateral Deposit
Account without the Lender’s prior written consent. If any Grantor should refuse
or neglect to notify any Account Debtor to forward payments directly to a Lock
Box subject to a Lock Box Agreement after notice from the Lender, the Lender
shall be entitled to make such notification directly to such Account Debtor. If
notwithstanding the foregoing instructions, any Grantor receives any proceeds of
any Receivables, such Grantor shall receive such payments as the Lender’s
trustee, and shall immediately deposit all cash, checks or other similar
payments related to or constituting payments made in respect of Receivables
received by it to a Collateral Deposit Account. All funds deposited into any
Lock Box subject to a Lock Box Agreement or a Collateral Deposit Account will be
swept on a daily basis into a collection account maintained by such Grantor with
the Lender (the “Collection Account”). The Lender shall hold and apply funds
received into the Collection Account as provided by the terms of Section 7.3.
 
24

--------------------------------------------------------------------------------

7.2.               Covenant Regarding New Deposit Accounts; Lock Boxes. Before
opening or replacing any Collateral Deposit Account or other Deposit Account, or
establishing a new Lock Box, each Grantor shall (a) obtain the Lender’s consent
in writing to the opening of such Collateral Deposit Account or other Deposit
Account or establishing of such Lock Box, and (b) cause each bank or financial
institution in which it seeks to open (i) a Collateral Deposit Account or other
Deposit Account, to enter into a Deposit Account Control Agreement with the
Lender in order to give the Lender Control of such Collateral Deposit Account or
other Deposit Account and provide for a daily sweep into the Collection Account,
or (ii) a Lock Box, to enter into a Lock Box Agreement with the Lender in order
to give the Lender Control of the Lock Box and provide for a daily sweep into
the Collection Account.
 
7.3.               Application of Proceeds; Deficiency. All amounts deposited in
the Collection Account shall be deemed received by the Lender in accordance with
Section 2.17 of the Credit Agreement and shall, after having been credited to
the Collection Account, be applied (and allocated) by Lender in accordance with
Section 2.09(b) of the Credit Agreement; provided that, until such time as
Lender, in its Permitted Discretion, elects to apply amounts deposited in the
Collection Account in accordance with Section 2.09(b) of the Credit Agreement
during a Trigger Period, collections which are received into the Collection
Account shall be deposited into the Grantors’ Funding Account rather than being
used to reduce amounts owing under the Credit Agreement. The Lender shall
require all other cash proceeds of the Collateral, which are not required to be
applied to the Obligations pursuant to Section 2.10 of the Credit Agreement, to
be deposited in a special non‑interest bearing cash collateral account with the
Lender and held there as security for the Secured Obligations. No Grantor shall
have any control whatsoever over said cash collateral account. Any such proceeds
of the Collateral shall be applied in the order set forth in Section 2.17 of the
Credit Agreement unless a court of competent jurisdiction shall otherwise
direct. The balance, if any, after all of the Secured Obligations have been
satisfied, shall be deposited by the Lender into such Grantor’s general
operating account with the Lender. The Grantors shall remain liable, jointly and
severally, for any deficiency if the proceeds of any sale or disposition of the
Collateral are insufficient to pay all Secured Obligations, including any
attorneys’ fees and other expenses incurred by the Lender to collect such
deficiency.
 
25

--------------------------------------------------------------------------------

ARTICLE VIII
GENERAL PROVISIONS
 
8.1.               Waivers. Each Grantor hereby waives notice of the time and
place of any public sale or the time after which any private sale or other
disposition of all or any part of the Collateral may be made. To the extent such
notice may not be waived under applicable law, any notice made shall be deemed
reasonable if sent to the Grantors, addressed as set forth in Article IX, at
least ten days prior to (i) the date of any such public sale or (ii) the time
after which any such private sale or other disposition may be made. To the
maximum extent permitted by applicable law, each Grantor waives all claims,
damages, and demands against the Lender or any other Secured Party arising out
of the repossession, retention or sale of the Collateral, except such as arise
solely out of the gross negligence or willful misconduct of the Lender or such
Secured Party as finally determined by a court of competent jurisdiction. To the
extent it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Lender or any other Secured Party, any valuation, stay, appraisal,
extension, moratorium, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.
 
8.2.               Limitation on the Lender’s Duty with Respect to the
Collateral. The Lender shall have no obligation to clean-up or otherwise prepare
the Collateral for sale. The Lender shall use reasonable care with respect to
the Collateral in its possession or under its control. The Lender shall not have
any other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Lender, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. To the extent that applicable law imposes duties on
the Lender to exercise remedies in a commercially reasonable manner, each
Grantor acknowledges and agrees that it is commercially reasonable for the
Lender (i) to fail to incur expenses deemed significant by the Lender to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
Account Debtors or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (iv) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of the Collateral, (vii)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the Collateral is of a specialized nature, (viii) to
dispose of Collateral by utilizing internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capacity of doing so, or that match buyers and sellers of assets, (ix) to
dispose of assets in wholesale rather than retail markets, (x) to disclaim
disposition warranties, such as title, possession or quiet enjoyment, (xi) to
purchase insurance or credit enhancements to insure the Lender against risks of
loss, collection or disposition of Collateral or to provide to the Lender a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by the Lender, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Lender in the collection or disposition of any of the Collateral. Each Grantor
acknowledges that the purpose of this Section 8.2 is to provide non-exhaustive
indications of what actions or omissions by the Lender would be commercially
reasonable in the Lender’s exercise of remedies against the Collateral and that
other actions or omissions by the Lender shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 8.2.
Without limitation upon the foregoing, nothing contained in this Section 8.2
shall be construed to grant any rights to any Grantor or to impose any duties on
the Lender that would not have been granted or imposed by this Security
Agreement or by applicable law in the absence of this Section 8.2.
 
26

--------------------------------------------------------------------------------

8.3.               Compromises and Collection of Collateral. The Grantors and
the Lender recognize that setoffs, counterclaims, defenses and other claims may
be asserted by obligors with respect to certain of the Receivables, that certain
of the Receivables may be or become uncollectible in whole or in part and that
the expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees that the Lender
may at any time and from time to time, if an Event of Default has occurred and
is continuing, compromise with the obligor on any Receivable, accept in full
payment of any Receivable such amount as the Lender in its sole discretion shall
determine or abandon any Receivable, and any such action by the Lender shall be
commercially reasonable so long as the Lender acts in good faith based on
information known to it at the time it takes any such action.
 
8.4.               Secured Party Performance of Debtor Obligations. Without
having any obligation to do so, the Lender may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
the Grantors shall reimburse the Lender for any amounts paid by the Lender
pursuant to this Section 8.4. The Grantors’ obligation to reimburse the Lender
pursuant to the preceding sentence shall be a Secured Obligation payable on
demand.
 
8.5.               Specific Performance of Certain Covenants. Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1(d), 4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14,
4.15, 4.16, 5.3, or 8.7 or in Article VII will cause irreparable injury to the
Lender and the other Secured Parties, that the Lender and the other Secured
Parties have no adequate remedy at law in respect of such breaches and therefore
agrees, without limiting the right of the Lender to seek and obtain specific
performance of other obligations of the Grantors contained in this Security
Agreement, that the covenants of the Grantors contained in the Sections referred
to in this Section 8.5 shall be specifically enforceable against the Grantors.
 
8.6.               Dispositions Not Authorized. No Grantor is authorized to sell
or otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Lender or
other conduct of the Lender, no authorization to sell or otherwise dispose of
the Collateral (except as set forth in Section 4.1(d)) shall be binding upon the
Secured Parties unless such authorization is in writing signed by the Lender.
 
27

--------------------------------------------------------------------------------

8.7.               No Waiver; Amendments; Cumulative Remedies. No delay or
omission of the Lender or any other Secured Party to exercise any right or
remedy granted under this Security Agreement shall impair such right or remedy
or be construed to be a waiver of any Default or an acquiescence therein, and
any single or partial exercise of any such right or remedy shall not preclude
any other or further exercise thereof or the exercise of any other right or
remedy. No waiver, amendment or other variation of the terms, conditions or
provisions of this Security Agreement whatsoever shall be valid unless in
writing signed by the Lender and then only to the extent in such writing
specifically set forth. All rights and remedies contained in this Security
Agreement or by law afforded shall be cumulative and all shall be available to
the Lender and the other Secured Parties until the Secured Obligations have been
paid in full.
 
8.8.               Limitation by Law; Severability of Provisions. All rights,
remedies and powers provided in this Security Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in this Security Agreement that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Security Agreement are declared to be severable.
 
8.9.               Reinstatement. This Security Agreement shall remain in full
force and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof (including a payment effected through exercise of a right of
setoff), is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), all as though such payment or performance had not been made. In the
event that any payment, or any part thereof (including a payment effected
through exercise of a right of setoff), is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
 
28

--------------------------------------------------------------------------------

8.10.            Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Lender and their respective successors and assigns (including all persons who
become bound as a debtor to this Security Agreement), except that no Grantor
shall have the right to assign its rights or delegate its obligations under this
Security Agreement or any interest herein, without the prior written consent of
the Lender. No sales of participations, assignments, transfers, or other
dispositions of any agreement governing the Secured Obligations or any portion
thereof or interest therein shall in any manner impair the Lien granted to the
Lender hereunder.
 
8.11.            Survival of Representations. All representations and warranties
of the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.
 
8.12.            Taxes and Expenses. Any taxes (including income taxes) payable
or ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any. The Grantors shall reimburse the Lender for any and all out‑of‑pocket
expenses and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Lender) paid or incurred by the
Lender in connection with the preparation, execution, delivery, administration,
collection and enforcement of this Security Agreement and in the audit,
analysis, administration, collection, preservation or sale of the Collateral
(including the expenses and charges associated with any periodic or special
audit of the Collateral). Any and all costs and expenses incurred by the
Grantors in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantors.
 
8.13.            Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.
 
8.14.            Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full (or with respect to any outstanding
Letters of Credit, a cash deposit has been delivered to the Lender as required
by the Credit Agreement) and no commitments of the Lender which would give rise
to any Secured Obligations are outstanding.
 
8.15.            Entire Agreement. This Security Agreement embodies the entire
agreement and understanding between the Grantors and the Lender relating to the
Collateral and supersedes all prior agreements and understandings between the
Grantors and the Lender relating to the Collateral.
 
8.16.            CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF
CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
 
29

--------------------------------------------------------------------------------

8.17.            CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH
GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE LENDER TO
BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION.
 
8.18.            WAIVER OF JURY TRIAL. EACH OF THE GRANTOR AND THE LENDER HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).
 
8.19.            Indemnity. Each Grantor hereby agrees to indemnify the Secured
Parties, and their respective successors, assigns, agents and employees, from
and against any and all liabilities, damages, penalties, suits, fees, costs, and
expenses of any kind and nature (including, without limitation, all expenses of
litigation or preparation therefor whether or not the Lender or other Secured
Party is a party thereto) imposed on, incurred by or asserted against the
Secured Parties, or their respective successors, assigns, agents and employees,
in any way relating to or arising out of this Security Agreement, or the
manufacture, purchase, acceptance, rejection, ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral (including, without limitation, latent and other defects, whether or
not discoverable by the Secured Parties or any Grantor, and any claim for
Patent, Trademark or Copyright infringement).
 
8.20.            Counterparts. This Security Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Security Agreement by
signing any such counterpart. Delivery of an executed counterpart of a signature
page of this Security Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Security Agreement.
 
30

--------------------------------------------------------------------------------

ARTICLE IX
NOTICES
 
9.1.               Sending Notices. Any notice required or permitted to be given
under this Security Agreement shall be sent in accordance with Section 8.01 of
the Credit Agreement.
 
9.2.               Change in Address for Notices. Each of the Grantors and the
Lender may change the address for service of notice upon it by a notice in
writing to the other parties.


[Signature page follows]
 


31

--------------------------------------------------------------------------------

Exhibit 10.2
[Execution Version]
 
IN WITNESS WHEREOF, the Grantors and the Lender have executed this Security
Agreement as of the date first above written.
 

 
PAR TECHNOLOGY CORPORATION
       
By:
 
 
Name:
 
 
Title:
 
       
SPRINGER-MILLER INTERNATIONAL, LLC
       
By:
 
 
Name:
 
 
Title:
 
       
ROME RESEARCH CORPORATION
       
By:
 
 
Name:
 
 
Title:
 
       
PAR SPRINGER-MILLER SYSTEMS, INC.
       
By:
 
 
Name:
 
 
Title:
 
       
PARTECH, INC.
       
By:
 
 
Name:

 
Title:
 

 
32

--------------------------------------------------------------------------------

 
PAR GOVERNMENT SYSTEMS CORPORATION
       
By:

 
Name:

 
Title:
 
       
AUSABLE SOLUTIONS, INC.
       
By:
 
 
Name:
 
 
Title:
 
       
JPMORGAN CHASE BANK, N.A., as Lender
       
By:
 
 
Name:
 
 
Title:
 

 
33

--------------------------------------------------------------------------------

Exhibits


See Attached.
 
 
34

--------------------------------------------------------------------------------

 